The defendant contends, and the People correctly concede, that contrary to the determination of the County Court, his status as a reincarcerated parole violator did not render him ineligible to apply for resentencing pursuant to the Drug Law Reform Act of 2009, codified in CPL 440.46 (see People v Paulin, 17 NY3d 238, 241-242 [2011]; People v Vidal, 87 AD3d 1085 [2011]; People v Santiago, 87 AD3d 1077 [2011]; People v Howard, 85 AD3d 1202, 1202-1203 [2011]). Accordingly, the order appealed from must be reversed, and the matter remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 440.46. Dillon, J.E, Dickerson, Leventhal, Austin and Miller, JJ., concur.